Name: Commission Regulation (EC) No 137/2004 of 27 January 2004 determining the percentage of quantities which may be allowed in respect of import licence applications lodged in January 2004 under tariff quotas for beef and veal provided for in Regulation (EC) No 1429/2002 for Estonia, Latvia and Lithuania
 Type: Regulation
 Subject Matter: tariff policy;  Europe;  animal product
 Date Published: nan

 Avis juridique important|32004R0137Commission Regulation (EC) No 137/2004 of 27 January 2004 determining the percentage of quantities which may be allowed in respect of import licence applications lodged in January 2004 under tariff quotas for beef and veal provided for in Regulation (EC) No 1429/2002 for Estonia, Latvia and Lithuania Official Journal L 021 , 28/01/2004 P. 0024 - 0024Commission Regulation (EC) No 137/2004of 27 January 2004determining the percentage of quantities which may be allowed in respect of import licence applications lodged in January 2004 under tariff quotas for beef and veal provided for in Regulation (EC) No 1429/2002 for Estonia, Latvia and LithuaniaTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Commission Regulation (EC) No 1429/2002 of 2 August 2002 laying down rules for the application of the tariff quotas for beef and veal provided for by Council Regulations (EC) No 1151/2002, (EC) No 1361/2002 and (EC) No 1362/2002 for Estonia, Latvia and Lithuania(1), and in particular Article 2(2) and Article 4(3) thereof,Whereas:Articles 1 and 2 of Regulation (EC) No 1429/2002 fix the quantities of certain beef and veal products originating in Lithuania, Latvia and Estonia, which may be imported on special terms in respect of the period 1 January to 30 June 2004. The quantities of certain beef and veal products originating in Lithuania covered by import licence applications submitted must be reduced proportionately in accordance with Article 4(3) of that Regulation. No applications were submitted for import licences for beef and veal products originating in Estonia and Latvia,HAS ADOPTED THIS REGULATION:Article 1The quantities covered by import licence applications submitted in the period 1 to 12 January 2004 for Lithuania under the quotas referred to in Regulation (EC) No 1429/2002 may be allowed to the extent of 63,0370 % of the quantity requested.Article 2This Regulation shall enter into force on 28 January 2004.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 27 January 2004.For the CommissionJ. M. Silva RodrÃ ­guezAgriculture Director-General(1) OJ L 206, 3.8.2002, p. 9. Regulation as amended by Commission Regulation (EC) No 1633/2002 (OJ L 247, 14.9.2002, p. 4).